Title: To George Washington from the Massachusetts Council, 16 November 1775
From: Massachusetts Council
To: Washington, George

 

Sir
Council Chamber [Watertown, Mass.] Novr 16th 1775

The Council received your favour of this day by the Officer of the Guard, and thank your Excellency for your care, and as the Prisoners sent hither, are all disposed of, there will be no occasion for any guard until others are sent in; We have therefore returned the Guard and the Committee of Council, who are appointed to hear and examine &c. Prisoners in the recess of Court (a Copy of whose Commission is enclosed) will apply to your Excellency for such Guards as may be at any time needed.

In the Name & by Order of the Council
James Otis Presidt

